  Case 1:21-cv-00791-MN Document 10 Filed 07/30/21 Page 1 of 2 PageID #: 84




                           IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE

 Nitetek Licensing LLC,

                       Plaintiff,
                                                   Case No. 1:21-cv-00791 (MN)
                v.

 KROHNE, Inc.,

                       Defendant.


                               DEFENDANT’S MOTION TO DISMISS

       Pursuant to Federal Rule of Civil Procedure 12(b)(6) and Local Rule 7.1.2, Defendant

KROHNE, Inc. (“Defendant”) respectfully moves to dismiss Plaintiff Nitetek Licensing LLC’s

(“Plaintiff”) Complaint for failure to state a claim upon which relief can be granted. The

asserted U.S. Patent No. 6,661,783 is invalid under 35 U.S.C. § 101 for claiming a patent-

ineligible abstract idea. The grounds for this motion are set forth more fully in Defendant’s

Opening Brief, submitted herewith.

                                              Respectfully submitted,

 Date: July 30, 2021                          By: /s/ Stamatios Stamoulis
                                              Stamatios Stamoulis
                                              Stamoulis & Weinblatt LLC
                                              800 N. West Street, Third Floor
                                              Wilmington, DE 19801
                                              Tel: 302-999-1540
                                              Email: stamoulis@swdelaw.com

                                              Patrick D. Duplessis (pro hac vice)
                                              WHITMYER IP GROUP LLC
                                              600 Summer Street
                                              Stamford, CT 06901
                                              Telephone: (203) 703-0800
                                              Email: litigation@whipgroup.com
                                                      pduplessis@whipgroup.com

                                              Attorneys for Defendant
                                              KROHNE, Inc.
  Case 1:21-cv-00791-MN Document 10 Filed 07/30/21 Page 2 of 2 PageID #: 85




                                 CERTIFICATE OF SERVICE
         This is to certify that on this 30th day of July, 2021, a true and correct copy of the
foregoing DEFENDANT’S MOTION TO DISMISS was filed electronically and served by
mail on anyone unable to accept electronic filing. Notice of this filing will be sent by e-mail to
all parties by operation of the court’s electronic filing system or by mail to anyone unable to
accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access this
filing through the court’s CM/ECF System.




Dated: July 30, 2021                          /s/ Stamatios Stamoulis
                                              Stamatios Stamoulis




                                                 2
